 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DANIEL HECTOR VIERA,                            No. 2:19-cv-1965 AC P
12                       Petitioner,
13            v.                                         ORDER and
14       SUZANNE M. PEERY,                               FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding with counsel under 28 U.S.C. § 2254. The instant

18   petition for writ of habeas corpus was initially filed on August 13, 2019 in the United States

19   District Court for the Northern District of California. It was transferred to this district on

20   September 25, 2019. Court records reveal that petitioner had already filed an identical petition in

21   this district, containing the same allegations against the same respondents. See Case No. 2:19-cv-

22   1573 DMC P.1 Petitioner’s counsel informs the court that the instant petition was filed

23   inadvertently and acknowledges it is “identical” to the petition already pending in this district.

24   See ECF No. 6.

25           Due to the duplicative nature of the present action, the undersigned recommends its

26   dismissal.

27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 2   district judge to this action; and
 3           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See
 4   Fed. R. Civ. P. 41(b).
 5           These findings and recommendations are submitted to the District Judge assigned to this
 6   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after being
 7   served with these findings and recommendations, any party may file written objections with the
 8   court. The document should be captioned “Objections to Magistrate Judge’s Findings and
 9   Recommendations.” Failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: October 1, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
